Citation Nr: 1456817	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the hands.  

2.  Entitlement to an increased rating for service-connected status post fracture of the left ankle with degenerative joint disease, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, and from January 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

A video conference hearing was held in June 2013, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the electronic claims folder.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.









REMAND

VA outpatient records, currently on file, include a February 2011 emergency room nursing note which shows complaints of left ankle and hand pain.  The Veteran noted he had experienced tingling and stinging in his hands since getting frostbite in approximately 1975.  No diagnoses were supplied.  

A November 2011 VA primary care note, the most recent VA medical record associated with the Veteran's claims folder (including electronic), shows that he complained of left ankle, toe and bilateral hand pain.  He provided a history of frostbite to his hands and feet in 1977 while in the military.  Gabapentin seemed to help alleviate his symptoms.  Arthralgia of the hands and feet was diagnosed; the dosage for Gabapentin was increased.  

At his June 2013 hearing, the Veteran testified that he experienced stinging in his hands when they were cold.  He added he took medication for this, to include Gabapentin.  He mentioned he was being seen by a VA physician, Dr. B., at the Muskogee VA medical facility.  He gave a history of being treated for frostbite in service, while stationed at Fort Leonard Wood.  At this time he mentioned he was seen, in early 1977, at sick call and was later admitted into a hospital for three days.  Review of the service treatment records now on file, however, while including examination reports dated in 1974 from Fort Leonard Wood, do not include any pertinent treatment records concerning frostbite.  Subsequently dated service treatment records, dated in 1977 and 1978, show that the Veteran was seen medically in Darmstadt, Germany.  These records, also, do not include any mention of treatment for frostbite.

The Veteran, in February 2008, claimed to have been treated for frostbite of the feet in 1974 while stationed at Fort Leonard Wood, and later 1977, while stationed in Germany.  See VA Form 21-4138.  While conflicting, it seems from review of the Veteran's testimony presented in June 2013 that he is claiming to have only been hospitalized for frostbite in early 1977.  It seems, from the available evidence, that the Veteran was in Germany at this time.  The undersigned notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other service treatment records.  Therefore, given the allegations presented by the Veteran, a remand is required for the purpose of obtaining any such separately stored in-service hospitalization records which may exist so as to comply with the duty to assist the veteran.  38 U.S.C.A. § 5103(A)(c)(1) (West 2002 & Supp. 2014).  It is incumbent upon the AOJ to request the Veteran to identify the names of the specific hospitals, as well as the approximate dates, where he received the treatment for frostbite and to request the records from those facilities (and/or from any records storage facilities where the records may have been retired).

As noted, the most recent medical evidence on file is dated in November 2011.  At his June 2013 hearing, the Veteran informed the undersigned that he was "currently being treated" at the VA Medical Center (VAMC) in Muskogee.  Since this case is being remanded anyway, the RO/AMC should seek to obtain any and all outstanding VA outpatient treatment records dated since November 2011.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Concerning the issue of service connection for cold injury residuals of the hands, the Board finds that an examination is warranted, because the Veteran claims that he sustained frostbite in service, which he is competent to state, and the evidence does not show that he has been provided with a cold injury protocol examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the names of the specific hospitals, as well as the approximate dates, where he received his alleged in-service treatment/hospitalization for frostbite.  

2.  After seeking to develop the evidence sought in 1. above, and as it is again noted that in-service hospitalization records are sometimes stored separately from other service medical records, the AOJ should contact the NPRC with a specific request for any separately stored hospitalization records pertaining to the Veteran, to include those dated in early 1977.  If such records are not in existence or cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

3.  The RO/AMC should obtain any VA treatment records, dating from November 2011 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  The Veteran must be afforded the appropriate VA cold injury protocol examination to determine whether any residuals of frostbite of the hands found is related to his military service.  All pertinent symptomatology must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements of cold injury during service, the examiner indicate the following:

Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that the Veteran has any residuals disorder caused by cold injury to the hands.

Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that any currently diagnosed hand disorder is related to the Veteran's active duty service, to include his claimed cold injury.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




